685 S.E.2d 799 (2009)
STATE of North Carolina
v.
Ronnie Eugene SIMPSON.
No. 368P09.
Supreme Court of North Carolina.
October 8, 2009.
Dahr Joseph Tanoury, Assistant Attorney General, for State.
Ronnie Simpson, pro se.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant-Appellant on the 4th of September 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
*800 "Dismissed ex mero motu by order of the Court in conference, this the 8th of October 2009."
Upon consideration of the petition filed by Defendant on the 4th of September 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Denied by order of the Court in Conference this the 15th of September 2009."